Citation Nr: 1235849	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory disability (claimed and developed as asthma).

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  This included service in the Republic of Vietnam (RVN).

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in December 2007 and October 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Service connection for asthma was denied in the former rating decision.  The latter rating decision confirmed and continued this denial.  Service connection for essential hypertension also was denied therein.

Each of these determinations was appealed by the Veteran.  In a July 2010 decision, the Board denied service connection for a respiratory disability (claimed and developed as asthma) and for hypertension, to include as due to exposure to herbicides.

Subsequently, the Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC vacated the decision and remanded this matter back to the Board in a June 2011 Memorandum Decision.  Judgment was entered in July 2011.  In September 2011, mandate was effective following the Memorandum Decision becoming final and therefore not being subject to further review. 

This matter was remanded for additional development in accordance with the CAVC's Memorandum Decision in November 2011.  No representative was set forth at that time because the Veteran had revoked representation by the organization he previously had appointed.  He since has confirmed that he desires to represent himself.

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The issues of entitlement to service connection for a respiratory disability and for hypertension unfortunately both must be remanded for a second time.  Although the Board sincerely regrets the further delay this will cause, adjudication cannot proceed without more development.  

I.  Records

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(e)(1) (2011).

In December 2011, the Veteran was afforded VA hypertension and respiratory conditions examinations.  He told the examining physician that he receives Social Security benefits.  He did not specify "for which condition."

Implied from the Veteran's aforementioned statements as well as from the fact that they were made in the context of disability examinations is that any Social Security benefits he receives likely are disability benefits.  Implied from the fact that the disability examinations were for hypertension and respiratory conditions is that any such benefits likely involve either hypertension, a respiratory disability, or both.  

As such, a reasonable possibility exists that Social Security Administration (SSA) records exist and are relevant to this matter.  Requests for SSA records concerning the Veteran therefore are required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  None have been made to date, however. A remand is necessary so that they can be made.  Notification to the Veteran of the inability to obtain them, whether because they do not exist or because further requests would be futile, additionally shall be made on remand if necessary.

II.  Medical Examination and Opinions

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, VA's duty to assist requires that any VA medical examination and/or medical opinion obtained be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, it must be fully informed itself.  It must be based upon consideration of the Veteran's entire medical history, in other words.  Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).  A medical opinion also must be supported with a rationale.  Stefl, 21 Vet. App. at 120; Nieves-Rodriguez, 22 Vet. App. at 295.  The factual premises underlying a medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Finally, all potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

VA and private treatment records document that the Veteran has never used tobacco in any form.  However, these records also document that he does not currently smoke but is an ex-smoker who has been in remission for several years.  They finally contain diagnoses of hypertension/high blood pressure, chronic obstructive pulmonary disease (COPD), and asthma.

The Board's November 2011 remand directed that arrangements be made for the Veteran to undergo an appropriate VA examination regarding his hypertension and any respiratory disability found to be present.  Requirements for these examinations were set forth.  They included review of the claims file.  They also included that an opinion be rendered as to the etiology of hypertension and each respiratory disability diagnosed.  Finally, a complete rationale was to be provided for each such opinion.

At the December 2011 VA hypertension and respiratory conditions examinations, the examining physician reviewed the Veteran's claims file and electronic VA records.  The Veteran indicated that he had smoked cigarettes for over two decades but had quit several years prior.  Following further interview and physical assessment, hypertension, COPD, and asthma were made.  It was opined that neither his hypertension nor COPD likely was incurred or a result of the Veteran's service.  

Noted in this regard was that service treatment records are silent for these and similar conditions and that no recorded evidence exists of continuity of symptoms of these or similar conditions until the early 2000's, more than 30 years post-service.  Also noted was that the Veteran's COPD likely is secondary to his past history of cigarette smoking whereas his hypertension is idiopathic as in more cases reported in medical literature.  Finally, it was noted that hypertension is not recognized as a disability for which service connection may be presumed following exposure to herbicides such as Agent Orange.

Several deficiencies, some being Stegall violations, are found with the opinions rendered as part of the December 2011 VA examinations.  First, it is conceded that the examining physician reviewed all evidence available at the time.  Yet this may not equate to consideration of the Veteran's entire medical history.  SSA records potentially are outstanding, as discussed above.  Second, it is questionable whether one of the factual premises underlying the opinion concerning COPD is accurate.  A conflict exists in the record about whether or not the Veteran was a smoker of cigarettes in the past.  This was not pointed out by the examining physician, and thus no explanation was provided as to why it ultimately was concluded that he smoked instead of never has smoked.  Of note in this regard is that SSA records, if any are obtained on remand, may shed light onto which of these conclusions is correct.  

Third, the supporting rationale for the opinions concerning COPD and hypertension are incomplete despite the Board's directive that they be complete.  It was not explained why the Veteran's COPD is likely secondary to past cigarette smoking, even assuming such history is factually accurate.  It additionally was not explained why the Veteran's hypertension is idiopathic.  This was cited as true for most cases accordingly to the medical literature.  Yet the specific medical literature referenced was not identified.  Logic further mandates that some cases will not be normal, but there was no discussion of whether the Veteran's case is normal or abnormal.  Consideration finally was given to whether his hypertension could be linked presumptively to his conceded in-service exposure to herbicides such as Agent Orange, however no consideration was given to whether such exposure directly caused his hypertension.  Fourth, no opinion was provided for asthma although it was diagnosed.  The Board directed that an opinion be rendered for each diagnosed respiratory disability.

The aforementioned deficiencies lead to the conclusion that the opinions made as part of the December 2011 VA hypertension and respiratory conditions examinations are inadequate.  Some of these deficiencies are because the Board's remand directives were not followed completely.  They indeed were not followed even substantially.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  For these reasons, new medical opinions are needed.  Arrangements for such opinions to be completed require a remand.

Accordingly, the case is REMANDED for the following action:

1.  Request complete SSA disability records (all determination(s) and the medical records on which such determination(s) were based) regarding the Veteran.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  Then review the Veteran's claims file and undertake any additional records development indicated.  This shall include requesting VA treatment records, if any, regarding him.  This also shall include requesting that he authorize the release of any additional pertinent private records regarding him identified during the course of the remand or alternatively provide them to VA himself.  This finally shall include, if such authorization is provided, requesting the records.  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any records are not received.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

3.  After completion of the above development, arrange for a medical opinion(s) to be provided concerning the Veteran's hypertension, COPD, and asthma.  The claims file and pertinent documents in the Virtual VA "eFolder" shall be made available to and reviewed by the examiner.  The examiner thereafter shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred in or otherwise is related to his service.  The same opinion(s) also shall be provided for the Veteran's COPD and for his asthma.


A complete explanation why (rationale) shall be provided for each of the above opinions.  Discussion of the pertinent medical and lay evidence, to include discussion of any conflicts therein (such as that concerning cigarette smoking), thus is required.  Continuity of symptomatology must be considered.  For hypertension, consideration of the 2004 National Academy of Science findings (about the elevated prevalence of hypertension in RVN Veterans with presumed exposure to herbicides such as Agent Orange) referenced in the Board's November 2011 remand also is required.  This includes whether there is a presumptive link and whether there is a direct link between the Veteran's in-service herbicide exposure and his hypertension.  For COPD and asthma, consideration of the January 1968 VA examination opinion mentioned in the Board's November 2011 remand also is required.

If an opinion cannot be provided without resort to mere speculation, a complete explanation (rationale) for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the determination/opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an opinion report.  A copy of such report shall be placed in the claims file or "eFolder."


4.  Finally, readjudicate the Veteran's entitlement to service connection for a respiratory disability and for hypertension.  If either of these benefits is not granted, he and his representative, if any, shall be provided with a supplemental statement of the case and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


